Appeal and cross appeal from an order of Supreme Court, Monroe County (Egan, J.), entered December 11, 2001, which, inter alia, denied plaintiffs motion to terminate maintenance.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: “A separation agreement entered into by the parties in a divorce proceeding constitutes a contract between them which will be enforced according to its terms” (Gagstetter v Gagstetter, 283 AD2d 393, 395). Where, as here, the intent of the parties is clearly and unambiguously set forth in the agreement, “effect must be given to the intent as indicated by the language used” (Slatt v Slatt, 64 NY2d 966, 967, rearg denied 65 NY2d 785; see Fetner v Fetner, 293 AD2d 645, 645-646). Supreme Court properly determined that, pursuant to the terms of the separation agreement, the obligation of plaintiff to pay spousal maintenance of $800 per month continues until he attains age 62 and ceases his employment with Xerox. The court did not abuse its discretion in denying that part of defendant’s cross motion seeking counsel fees (see Domestic Relations Law § 238). Present — Pigott, Jr., P.J., Green, Scudder, Gorski and Lawton, JJ.